Citation Nr: 1201601	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depression and generalized anxiety disorder.

2.  Entitlement to service connection for degenerative joint disease of bilateral feet, ankles, knees, shoulders, and/or hands.

3.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for low back strain.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for defective vision.

13.  Entitlement to service connection for asthma.

14.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 1980 to July 1980 and again from February 1986 to March 1986.  He also served in the Army Reserves from January 1980 to December 1994, with (presumably) numerous periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appellant originally filed a claim of entitlement to service connection for major depression.  However, the medical evidence includes diagnoses of major depression and generalized anxiety disorder.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

In a May 2007 statement, Dr. W.C. Shelor, Jr., the Veteran's private physician, related the Veteran's kidney stones and erectile dysfunction to his military service.  The Board construes this to be a claim for service connection for kidney stones and erectile dysfunction.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record reflects that the appellant had approximately 14 years of service in the National Guard, from January 1980 through December 1994.  However, while the appellant claims several periods of ACDUTRA and INACDUTRA, there is only verification of two periods of ACDUTRA.  On remand the RO/AMC must attempt to verify all of the appellant's periods of ACDUTRA and INACDUTRA.

Also, a review of the claims file reveals very limited service treatment records dated from November 1979 through July 1993.  The RO attempted to obtain a complete copy of the appellant's service treatment records, to include treatment records during the appellant's period of ACDUTRA from February 1986 to March 1986 and an alleged period of ACDUTRA in 1983, but a May 2011 formal finding indicates that a March 2011 request for these records to the National Personnel Records Management Center (NPRC) shows that all available service treatment records for the appellant were already in VA's possession.  On remand, the RO/AMC shall directly contact the appellant's National Guard units and request any outstanding treatment records for his periods of ACDUTRA and INACDUTRA.  

With regard to the bilateral varicose veins of the lower extremities issue, Reserve examination reports dated in November 1979, June 1980, February 1983, March 1987, and April 1992 show normal lower extremities.  Also, in reports of medical history dated in November 1979, February 1983, March 1987, and April 1992 the appellant specifically denied "cramps in your legs."  However, reserve records show an impression of varicose veins in July 1993.  Post-service treatment records also show treatment for varicose veins as early as April 1999.  A March 2007 private treatment record shows that the appellant's insurance company had determined that the proposed right ligation and division and complete stripping of long or short saphenous veins was considered medically necessary.  In connection with this claim the appellant submitted a May 2007 statement from Dr. K.L. Todd, III wherein Dr. Todd indicated that the appellant's varicose veins were genetic and were aggravated by his military service.  

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.    

With regard to the GERD issue, available service treatment records are negative for gastrointestinal problems to include GERD.  Significantly, Reserve examination reports dated in November 1979, June 1980, February 1983, March 1987, and April 1992 show a normal G-U system.  Also, in reports of medical history dated in November 1979, February 1983, March 1987, and April 1992 the appellant specifically denied "frequent indigestion" and "stomach, liver, or intestinal trouble."   Post-service treatment records show a diagnosis of GERD as early as November 2004.  In connection with this claim the appellant submitted a June 2007 statement from Dr. H.R. Cook wherein Dr. Cook indicated that the appellant's GERD was related to his military service.  Also, in a May 2007 statement Dr. S.J. Tarwater opined that the appellant's abdominal complaints were provoked by his military service with an overlying anxiety component.  

With regard to the asthma issue, available service treatment records are negative for breathing problems to include asthma.  Significantly, Reserve examination reports dated in November 1979, June 1980, February 1983, March 1987, and April 1992 show normal "lungs and chest."  Also, in reports of medical history dated in November 1979, February 1983, March 1987, and April 1992 the appellant specifically denied "asthma."   Post-service treatment records show a diagnosis of asthma as early as April 2007.  In connection with this claim the appellant submitted an April 2007 statement from Dr. A.W. Purvis wherein Dr. Purvis opined that the appellant's asthma was related to his military service.  Also, in a May 2007 statement Dr. B.M. Johnson opined that the appellant's asthma was related to his military service.  Furthermore, in a June 2007 statement Dr. H.R. Cook indicated that the appellant's asthma was related to his military service.  

With regard to the skin disorder issue, Reserve examination reports dated in November 1979, June 1980, February 1983, March 1987, and April 1992 show normal skin.  Also, in reports of medical history dated in November 1979, February 1983, March 1987, and April 1992 the appellant specifically denied "diseases."  However, reserve records  show an impression of contact dermatitis in July 1983 and July 1993.  Post-service treatment records also show treatment for allergic dermatitis as early as June 1996.  In connection with this claim the appellant submitted a May 2007 statement from Dr. D.N. Rhyne wherein Dr. Rhyne indicated that the appellant's skin disorder was related to his military service.  Also, in a May 2007 statement Dr. B.M. Johnson opined that the appellant's skin disorder was related to his military service.      

The appellant has not yet been afforded a VA examination with regard to the above issues.  As such, the Board finds that a medical opinion is necessary to decide these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the acquired psychiatric disorder issue, available service treatment records are negative for psychiatric problems.  Significantly, Reserve examination reports dated in November 1979, June 1980, February 1983, March 1987, and April 1992 show a normal psychiatric system.  Also, in reports of medical history dated in November 1979, February 1983, March 1987, and April 1992 the appellant specifically denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  Post-service treatment records show complaints of anxiety and depression after the appellant separated from his wife in September 2000.  The impression was generalized anxiety disorder.  In connection with this claim the appellant submitted a July 2007 statement from Dr. T.M. Covin wherein Dr. Covin diagnosed the appellant with major depression and generalized anxiety disorder and opined that the appellant's psychiatric problems were due to physical problems caused by his military service.  

While the appellant is not yet service connected for any physical problems caused by his military service, the issues of entitlement to service connection for bilateral varicose veins of the lower extremities, GERD, asthma, and a skin disorder are being remanded for further development.  If, on remand, the RO grants service connection for one or more disorders, the appellant should be afforded a VA examination to determine whether his current acquired psychiatric disorder is related to his military service to include a service-connected disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to verify all of the appellant's periods of ACDUTRA and INACDUTRA.  If such verification of ACDUTRA or INACDUTRA is unobtainable a negative reply must be noted in writing and associated with the claims file.

2.  The RO/AMC shall request medical treatment records for the appellant's service with the National Guard (the 376th Unit and the 214th Unit in Fort Rucker, Alabama) from the U.S. Army Reserve Personnel Center, 9700 Page Boulevard, St. Louis, MO 63132 or other appropriate source.  Any records obtained should be associated with the claims file.

3.  The RO/AMC shall schedule the appellant for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral varicose veins of the lower extremities, GERD, asthma, and skin disorder.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed. 

Based on the examination and review of the record, the examiner is requested to opine as to whether it is at least as likely as not that the appellant's bilateral varicose veins of the lower extremities, GERD, asthma, and/or skin disorder are related to the his military service.  

The examiner is also requested to also opine as to whether it is at least as likely as not that the appellant's bilateral varicose veins of the lower extremities pre-existed his military service and, if so, whether his bilateral varicose veins of the lower extremities were aggravated by his military service.    

The examiner is notified that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.      

The examiner should specifically address the lack of evidence in the available service treatment records of these disorders during the appellant's ACDUTRA along with the several positive private medical opinions contained in the claims file, specifically the May 2007 statement wherein Dr. Todd opined that the appellant's varicose veins were genetic and were aggravated by his military service; the June 2007 statement wherein Dr. Cook opined that the appellant's GERD and asthma were related to his military service; the May 2007 statement wherein Dr. Tarwater opined that the appellant's abdominal complaints were provoked by his military service with an overlying anxiety component; the April 2007 statement wherein Dr. Purvis opined that the appellant's asthma was related to his military service; the May 2007 statement wherein Dr. Johnson opined that the appellant's asthma and skin disorders were related to his military service; and the May 2007 statement wherein Dr. Rhyne indicated that the appellant's skin disorder was related to his military service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.   

4.  If, and only if, the RO/AMC grants service connection for one or more disorders, the appellant shall be afforded a VA psychiatric examination to determine whether his current acquired psychiatric disorder is related to his military service or to a service-connected disorder, to specifically include whether any such disorder is either (a) caused by, or (b) aggravated (permanently worsened) by a service-connected disability.
In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.   

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



